[Cite as Morrison v. Mt. Vernon Law Dir., 2022-Ohio-2662.]




 JOSHUA DAVID MORRISON                                 Case No. 2022-00023PQ

        Requester                                      Judge Patrick E. Sheeran

        v.                                             JUDGMENT ENTRY

 LAW DIRECTOR OF THE CITY OF
 MOUNT VERNON

        Respondent

        {¶1} On April 19, 2022, a Special Master issued a Report and Recommendation
(R&R) in this public-records case.              The Special Master recommends (1) denying
Requester’s claim for production of additional records, and (2) assessing costs to
Requester. (R&R, 5.)
        {¶2} Neither party has timely filed written objections to the Report and
Recommendation, as permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2),
if neither party timely objects to a special master’s report and recommendation, then this
Court is required to “promptly issue a final order adopting the report and recommendation,
unless it determines that there is an error of law or other defect evident on the face of the
report and recommendation.”
        {¶3} The Court determines that there is no error of law or other defect evident on
the face of the Special Master’s Report and Recommendation of April 19, 2022. The Court
adopts the Report and Recommendation. The Court denies Requester’s claim for
Case No. 2022-00023PQ                       -2-                      JUDGMENT ENTRY



production of additional records. Court costs are assessed to Requester. The Clerk shall
serve upon all parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK E. SHEERAN
                                           Judge

Filed May 5, 2022
Sent to S.C. Reporter 8/4/22